

	

		III

		109th CONGRESS

		1st Session

		S. RES. 245

		IN THE SENATE OF THE UNITED STATES

		

			September 21, 2005

			Mr. Schumer (for

			 himself, Mr. Coleman,

			 Mrs. Boxer, Mrs. Feinstein, Mr.

			 Reid, Mr. Bingaman,

			 Mr. Wyden, Mrs.

			 Clinton, Mr. Lautenberg,

			 Ms. Mikulski, Mr. Kennedy, Ms.

			 Stabenow, Mr. Lieberman,

			 Mr. Johnson, Mr. Harkin, Mr.

			 Kohl, Mrs. Murray,

			 Mr. Feingold, Mr. Dodd, Mr.

			 Brownback, Mr. Smith,

			 Mr. Rockefeller,

			 Mr. Voinovich, Mr. Biden, Mr.

			 Corzine, Mr. Allen,

			 Mr. Inhofe, Mr.

			 Carper, Mr. Graham,

			 Mr. DeWine, Mr.

			 Nelson of Florida, Mr. Levin,

			 Mr. Grassley, Mr. Burr, Mr.

			 Alexander, Mr. McCain,

			 Mr. Nelson of Nebraska,

			 Mrs. Hutchison, Mr. Sarbanes, Mr.

			 Salazar, Mr. Cornyn,

			 Mr. Hagel, Mr.

			 Talent, Mr. Conrad,

			 Ms. Snowe, Mr.

			 Santorum, Mr. Durbin, and

			 Mr. Leahy) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Recognizing the life and accomplishments of

		  Simon Wiesenthal.

	

	

		Whereas Simon Wiesenthal was born on December 31, 1908, to

			 Jewish merchants in Buczacz, in what is now the Lvov Oblast section of the

			 Ukraine;

		Whereas after he was denied admission to the Polytechnic

			 Institute in Lvov because of quota restrictions on Jewish students, Simon

			 Wiesenthal received his degree in engineering from the Technical University of

			 Prague in 1932;

		Whereas Simon Wiesenthal worked in an architectural office

			 until he was forced to close his business and become a mechanic in a bedspring

			 factory, following the Russian army’s occupation of Lvov and purge of Jewish

			 professionals;

		Whereas following the German occupation of Ukraine in

			 1941, Simon Wiesenthal was initially detained in the Janwska concentration camp

			 near Lvov, after which he and his wife were assigned to the forced labor camp

			 serving the Ostbahn Works, which was the repair shop for Lvov’s Eastern

			 Railroad;

		Whereas in August of 1942, Simon Wiesenthal’s mother was

			 sent to the Belzec death camp as part of Nazi Germany’s Final

			 Solution, and by the end of the next month 89 of his relatives had been

			 killed;

		Whereas with the help of the Polish Underground Simon

			 Wiesenthal was able to help his wife escape the Ostbahn camp in 1942, and in

			 1943 was himself able to escape just before German guards began executing

			 inmates, but he was recaptured the following year and sent to the Janwska

			 camp;

		Whereas following the collapse of the German eastern

			 front, the SS guards at Janwska took Simon Wiesenthal and the remaining camp

			 survivors and joined the westward retreat from approaching Russian

			 forces;

		Whereas Simon Wiesenthal was 1 of the few survivors of the

			 retreat to Mauthausen, Austria and was on the brink of death, weighing only 99

			 pounds, when Mauthausen was liberated by American forces on May 5, 1945;

		Whereas after surviving 12 Nazi prison camps, including 5

			 death camps, Wiesenthal chose not to return to his previous occupation, and

			 instead dedicated himself to finding Nazi war criminals and bringing them to

			 justice;

		Whereas following the liberation of Mauthausen, Simon

			 Wiesenthal began collecting evidence of Nazi activity for the War Crimes

			 Section of the United States Army, and after the war continued these efforts

			 for the Army's Office of Strategic Services and Counter-Intelligence

			 Corps;

		Whereas Simon Wiesenthal would also go on to head the

			 Jewish Central Committee of the United States Zone of Austria, a relief and

			 welfare organization;

		Whereas Simon Wiesenthal and his wife were reunited in

			 1945, and had a daughter the next year;

		Whereas the evidence supplied by Wiesenthal was utilized

			 in the United States Zone war crime trials;

		Whereas, after concluding his work with the United States

			 Army in 1947, Simon Wiesenthal and others opened and operated the Jewish

			 Historical Documentation Center in Linz, Austria, for the purpose of assembling

			 evidence for future Nazi trials, before closing the office and providing its

			 files to the Yad Vashem Archives in Israel in 1954;

		Whereas despite his heavy involvement in relief work and

			 occupational education for Soviet refugees, Simon Wiesenthal tenaciously

			 continued his pursuit of Adolf Eichmann, who had served as the head of the

			 Gestapo’s Jewish Department and supervised the implementation of the

			 Final Solution;

		Whereas in 1953, Simon Wiesenthal acquired evidence that

			 Adolf Eichmann was living in Argentina and passed this information to the

			 Government of Israel;

		Whereas this information, coupled with information about

			 Eichmann’s whereabouts in Argentina provided to Israel by Germany in 1959, led

			 to Eichmann’s capture by Israeli agents, trial and conviction in Israel, and

			 execution on May 31, 1961;

		Whereas following Eichmann’s capture, Wiesenthal opened a

			 new Jewish Documentation Center in Vienna, Austria, for the purpose of

			 collecting and analyzing information to aid in the location and apprehension of

			 war criminals;

		Whereas Karl Silberbauer, the Gestapo officer who arrested

			 Anne Frank, Franz Stangl, the commandant of the Treblinka and Sobibor

			 concentration camps in Poland, and Hermine Braunsteiner, who had supervised the

			 killings of several hundred children at Majdanek, are among the approximately

			 1,100 war criminals found and brought to justice as a result of Simon

			 Wiesenthal’s investigative, analytical, and undercover operations;

		Whereas Simon Wiesenthal bravely forged ahead with his

			 mission of promoting tolerance and justice in the face of danger and

			 resistance, including numerous threats and the bombing of his home in

			 1982;

		Whereas the Simon Wiesenthal Center was established in

			 1977, to focus on the prosecution of Nazi war criminals, commemorate the events

			 of the Holocaust, teach tolerance education, and promote Middle East

			 affairs;

		Whereas the Simon Wiesenthal Center monitors and combats

			 the growth of neo-Nazi activity in Europe and keeps watch over concentration

			 camp sites to ensure that the memory of the Holocaust and the sanctity of those

			 sites are preserved;

		Whereas the Simon Wiesenthal Center played a pivotal role

			 in convincing foreign governments to pass laws enabling the prosecution of Nazi

			 war criminals;

		Whereas throughout his lifetime, Simon Wiesenthal has had

			 many honors and awards bestowed upon him, including decorations from the

			 Austrian and French resistance movements, the Dutch Freedom Medal, the

			 Luxembourg Freedom Medal, the United Nations League for the Help of Refugees

			 Award, the French Legion of Honor, and the United States Congressional Gold

			 Medal, which was presented to him by President James Carter in 1980;

		Whereas President Ronald W. Reagan once remarked,

			 For what Simon Wiesenthal represents are the animating principles of

			 Western civilization since the day Moses came down from Sinai: the idea of

			 justice, the idea of laws, the idea of the free will.;

		Whereas President George H. W. Bush has stated that Simon

			 Wiesenthal, is our living embodiment of remembrance. The two pledges of

			 Simon Wiesenthal’s life inspire us all—Never forget and

			 Never again.;

		Whereas President William Clinton has remarked of Simon

			 Wiesenthal, To those who know his story, one of miraculous survival and

			 of relentless pursuit of justice, the answer is apparent. From the unimaginable

			 horrors of the Holocaust, only a few voices survived, to bear witness, to hold

			 the guilty accountable, to honor the memory of those who were killed. Only if

			 we heed these brave voices can we build a bulwark of humanity against the

			 hatred and indifference that is still all too prevalent in this world of

			 ours.; and

		Whereas, at the end of a life dedicated to the pursuit of

			 justice and advocacy for victims of the Holocaust, Simon Wiesenthal passed away

			 on September 20, 2005, at the age of 96: Now, therefore, be it

		

	

		That the Senate—

			(1)expresses its

			 most sincere condolences to the family and friends of Simon Wiesenthal;

			(2)recognizes the

			 life and accomplishments of Simon Wiesenthal, who, after surviving the

			 Holocaust, spent more than 50 years helping to bring Nazi war criminals to

			 justice and was a vigorous opponent of anti-Semitism, neo-Nazism, and racism;

			 and

			(3)recognizes and

			 commends Simon Wiesenthal’s legacy of promoting tolerance, his tireless efforts

			 to bring about justice, and the continuing pursuit of these ideals.

			

